DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 9 December 2020.
This office action is made Final.
	Claims 1, 11, and 20 have been amended.
The art rejections from the previous office action have be withdrawn as necessitated by the amendment. 
Claims 1-7, 9-17 and 19-20 are pending. Claims 1, 11, and 20 are independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Draznin et al (US 20130325952, pub. 12/5/2013) in further view of Evans et al (US 20120079276, 2012) in further view of Sinton et al (US 8364671, 2013) . Innovation Simple, “Website vs Webpage” 4 pages, 4/21/2009, is cited as evidence regarding the difference between a webpage and a website. Dye et al, (US 20090313318), is cited as evidence regarding web documents are accessed by URL typically by browsers. Gates et al (US 200020049579), is cited as evidence regarding the breakdown of URLs.

As per independent claim 1, Draznin et al disclose a method comprising:
Receiving a web document comprising a plurality of contents (0095, 0097; FIG 7B: Discloses a smartphone displaying webpage having multiple reviews. The webpage contains two reviews wherein each review comprises an image 
Receiving search information; identifying a web document that includes executable content corresponding on a keyword included in the received search information (The claim language does not limit or clarify what is considered “search information” or what a “keyword” is included the search information. Furthermore, based on the language written, the keyword included in the search information corresponds to the identified web document, not the executable content. Therefore, the broadest reasonable interpretation is applied. Thus, FIG 7B: Discloses a smartphone displaying a webpage. Also, it is implicit that the phone received the webpage from a server/system prior to displaying. Furthermore, it is implicitly know that at least one known method of receiving a webpage is based on a provided URL; typically performed by entering a URL into a browser. The browser would use the URL to access a repository (on a device) that comprises stored web documents acquired from the web wherein each of the web documents is typically associated with an address (commonly each having their own unique URLs). The web document associated with the address that matches the URL (an address) is identified/obtained and sent back to the browser. The Examiner provides, Dye et al, entered as extrinsic evidence, states the well-known process of a browser performing a web page request typically by a URL being entered into the browser’s search bar. The URL is used to obtain the requested web page. (0035) Thus,  the entering the URL used to retrieve a webpage is a form of retrieving search information for searching a web document 
Receiving function information indicating executable functions of the external device for searching types of content in a web document that are executable in the external device (According to 0058 of Applicant’s specification, Applicant discloses executable content as merely the display of the content, such as the display/presentation of an image or text. Furthermore, the executable functions are merely the commands themselves. Therefore, 0101,0102 of Drazin: Discloses functionality that the slave device receiving a message for playing/presenting content on the slave. 0055, 0073, 0102: Discloses functionality of content of/from a webpage that can be played/displayed on slave device. It is implicitly known that a web document has commands/function code (functions) that indicate which content is to be display on the page. Therefore, if a content on the page is displayed, then executable functions are used to display the content. If the content is displayed, then the 
Transmitting information on the obtained at least one of contents to the external device (FIG 7B; 0097-0099, 0102: one review is transmitted to a slave device. As stated above, executable content is determined if its capable of being played/presented/executed in its current format. If it is, that content is sent to the slave device to be played/presented. Thus, form of identifying at least one of plurality of contents ) 
Where the function information includes at least two functions executed mainly by the external device. (Note: The language does not define what a function is; therefore, the broadest reasonable interpretation is applied. 0101,0102: Discloses functionality that the slave device receiving a message for 
Electronic device being connectable to a plurality of devices (FIG 7A, 7B)
However, Draznin fails to specifically disclose identifying from the executable content in the identified document, a type of content that is executable in the external device; based on the identified type of content that is executable in the external document corresponding to a type of at least one of contents included in the identified web document. However, Draznin discloses determining whether or not the portion of the content, of/from a (identified) web page, is compatible/executable to be played on the slave/second device. The content format of/from the web page is determined (identifying type of content) and it is determined if that format of the content of/from the webpage can be played/displayed/executed on the other device (determining if that type 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention using Draznin since Draznin would have provided the benefit of allowing content to be played on a variety of different devices without both devices having to be in the same location.
Furthermore, Drazin fails to specifically disclose receiving, from the external device, function information indicating executable functions of the external device for searching types of content that are executable in the external device; identifying from the executable content, a type of content that is executable in the external device 
It would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s claimed invention since it would have provided the benefit of widening the availability for the content to be present across a variety of devices wherein the content is tailored for each of the devices in a format that is executable on that device.
Furthermore, the cited art fails to disclose receiving a plurality of web documents comprising a plurality of contents; receiving search information for identifying executable content in a web document from the external device; and identifying a web document among the received plurality of web documents that includes executable content corresponding to a keyword included in the received search information. However, Sinton et al discloses a server searching RSS feeds and video hosting websites that comprise videos (executable content). As a result, video documents, obtained by the server, are stored in a repository along with the video objects from the documents. ( Col 3, lines 65 – Col 4, lines 20; Col 4, lines 38-41; Col 4, line 66- Col 5, line 13) Thus, Sinton et al discloses receiving a plurality of web document comprising a plurality of contents. Furthermore, Sinton et al discloses the ability to perform a query based on received search terms and obtain the video documents having the videos that match the query. Sinton discloses the server receiving a query (search terms/keywords) from a user, search through the (video) documents looking for documents that match all the search terms, find one or more documents that match the search terms, and 
It would have been obvious to one of ordinary skill in the art at the time of Applicant invention to have modified the cited art with the cited features/functionality of  Sinton et al since it would have provided the opportunity to provide superior and improved search tools and indexes.
Thus, in conjunction with Sinton, the combination of the cited art discloses a first (electronic) device receiving multiple documents having contents and function information for searching types of content in a document and search information for identifying executable content a web document from a second device that is separate/external from the first device. Function information received includes, but not limited to, indicating a function with higher performance in the external device as compared with another external device. The first device selects a document having the 

As per dependent claim 2, Claim 2 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Draznin discloses generating a template file including the obtained at least one of the plurality of contents and transmitting the template file to the external device. (0098: Webpage comprising reviews is split into two portions (each portion comprises a review); therefore, creating two “webpages”. These portions/webpages are a form of a template file. Each portion/webpage (template) is separately transmitted to a different device. 

As per dependent claim 3, Claim 3 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Draznin discloses wherein transmitting the information comprises: generating a content list including content representative information corresponding to the obtained at least one of the plurality of contents; and transmitting the content list to the external device. (0048-0050, 0101: A request message is generated comprising information regarding the content to be shared (i.e. title of the content). This message is a form of a list. The requested message is transmitted to the slave device)



As per dependent claim 5, Draznin discloses transmitting, in response to one content representative information being selected from the content list, information on one of content, corresponding to the one piece of content representative information, to the external device. (0077, 0101-102: Accepting the request message on the slave device is a form of a content representative information being selected which resulted in the shared content being transmitted to the slave device for display)

As per dependent claim 6, Claim 6 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, Draznin functionality can be repeated for each webpage/document accessed. Furthermore, The Examiner provides Innovation Simple, “Website vs. Webpage”, entered as extrinsic evidence, stating that a webpage is page of a website and a website is a collection of webpages under one domain. Draznin discloses receiving a webpage comprising restaurant/food reviews. (0095, 0097; FIG 7B) It would have been obvious to one of ordinary skill in the art that the webpage obtained by the user within 

As per dependent claim 7, Draznin discloses displaying, on a display of the electronic device, a user interface (UI) for controlling the plurality of contents at the external device. (0095-0099 discloses executing a sharing application on the master device. The application allows the user on the master device to select content to be shared with slaved devices. The application allows which slaves devices the user can select to share the content with. For example, the user wishes to share a webpage comprising multiple portions/contents. The user can use the sharing application to select a portion of the webpage to be shared to User A and select another portion of the webpage to be shared to User B. A list of devices is presented which enables the user to select which devices to shared the selected content. The selecting of the portions is based on options presented to the user on the master device. Furthermore, the master device may be a smartphone wherein FIG 7B shows the phone having a display. 0067 discloses the display of the shared content is controlled by the master device. Thus, the 

As per dependent claim 9, Draznin discloses the content comprises at least one of a video, audio content, text, an image, a video link address, an audio link address, a text link address, an image link address, a video thumbnail, a text thumbnail, and an image thumbnail.(FIG 7B: Webpage content comprises text and/or image)

As per dependent claim 10, Claim 10 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Draznin discloses rendering the obtained at least one of the contents; and transmitting information on the rendered at least one of the contents to the external device.(FIG 7B; 0050, 0101, 102: (Identified) Content is displayed on the first device which is selected to be shared and information about the selected content for sharing is transmitted to the slave device) 

As per independent claims 11 and 20, Claim 11 and 20 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Draznin discloses a communicator, display, processor and medium (FIG 3, 0027) Communicator is connected to the processor (FIG 3, 0029) and the processor performs the functionality in the form of instructions associated with the hardware components (0031)

. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177